Citation Nr: 1637906	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for nerve damage of the left leg.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for nerve damage of the left leg from treatment at the VA Medical Center (VAMC) in Erie, Pennsylvania, from 1988 to 1990.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to March 1988.

The left leg service connection claim comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which in part denied service connection for nerve damage of the left leg. 

In August 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a Board hearing in Washington, DC.  At that time, he submitted additional evidence with a waiver of RO review.

In November 2014, the Board took jurisdiction over the 1151 claim and then remanded both left leg claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The claims have now been returned to the Board for appellate disposition. 

The bilateral hearing loss claim comes to the Board from February 2016 and July 2016 rating decisions by the RO in Pittsburgh, Pennsylvania, which denied service connection for bilateral hearing loss. 

The Board notes that additional medical evidence was submitted after the December 2015 Supplemental Statement of the Case (SSOC), and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these records do not contain medical evidence of any kind pertaining to the Veteran's left leg nerve damage, the issues addressed in the decision below.  As such, the records are in no way pertinent or relevant to the claims adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The current nerve damage of the left leg is not shown to be causally or etiologically related to the Veteran's active military service.

2.  The Veteran did not suffer an additional left leg nerve damage disability as a result of VA treatment or examination.


CONCLUSIONS OF LAW

1.  Service connection for nerve damage of the left leg is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage of the left leg from treatment at the VA Medical Center (VAMC) in Erie, Pennsylvania, from 1988 to 1990 is denied.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in March 2008 and March 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should the claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2008 letter was provided prior to the initial AOJ adjudication of his service connection claim.  The March 2012 duty-to-assist letter was not provided before the initial RO adjudication of his 1151 claim.  However, after he was provided the letter, the claim was then readjudicated in the March 2014 and December 2015 SSOCs based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeals may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

The record indicates that the Veteran participated in a VA examination in August 2014, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's service connection claim.

The Board notes that while a VA examination has been conducted, a medical opinion on the 1151 issue has not been obtained.  However, the Board finds that the record contains sufficient competent medical evidence to decide this claim.  In particular, there is no evidence to suggest that the Veteran's current meralgia paresthetica was caused by his VA treatment; instead, the evidence documents that this current diagnosis was caused by the Veteran's post-service motorcycle accident.  As post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA medical opinion to be obtained.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of:  (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  

The Board is also satisfied as to substantial compliance with its November 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's recent VA treatment records, which were obtained and associated by the AOJ into the Veteran's claims file.  The remand also included readjudicating the claims, which was accomplished in the December 2015 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claim

The Veteran seeks service connection for nerve damage of the left leg.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in August 2014 and in a March 2008 private treatment record, the Veteran was diagnosed with meralgia paresthetica of the left leg.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, in a July 2014 statement, the Veteran reported that his current pain was from lifting and transporting heavy weapons in service.  The Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's nerve damage of the left leg.  His active military service ended in March 1988.  

The first post-service relevant complaint was in an August 1988 VAMC treatment record, which documented that the Veteran was in a motorcycle accident and was experiencing pain and pressure in his left leg and left hip.  

In a May 2007 private treatment visit, the Veteran reported that he was in a motorcycle accident approximately twenty years prior and he had been having pain on and off for the last twenty years in his left hip.  He complained of numbness that radiated down the lateral side of his left leg.

In a July 2007 medical opinion, the Veteran's private physician examined the Veteran and opined that the Veteran had experienced intermittent tingling and numbness in his left lateral thigh on and off for the past ten years.  The physician stated that these symptoms worsened recently after a series of double hernia operations.  He diagnosed the Veteran with meralgia paresthetica.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in August 2014, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that she could not find any objective evidence of a nexus of the Veteran's meralgia paresthetica to his service.  She stated that this opinion was based upon an extensive review of the Veteran's medical history.  The examiner opined that the Veteran's motorcycle accident post-service had clear indication and documentation of the left leg pain/meralgia paresthetica initial symptoms.  Therefore, she opined that it was less likely that the Veteran's current meralgia paresthetica was due to or the result of his service based upon the multiple events/trauma since the Veteran's military separation and based upon no noted trauma in service.  

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current diagnosis - namely, the post-service motorcycle accident.  There is no positive evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for nerve damage of the left leg is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of meralgia paresthetica of the left leg is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a)). 

In reaching this decision, the Board has considered the lay statements from the Veteran and his spouse in support of the Veteran's claim.  The Board acknowledges that the Veteran and his spouse are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran and his spouse are competent to report symptoms observed or experienced, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the nerve damage of the left leg to be credible, since the Veteran's STRs make no reference to a left leg injury or nerve damage of the left leg, and since the evidence documents a post-service motorcycle accident in which the Veteran complained of pain and pressure in his left leg.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a left leg injury during his active military service, which documents a post-service left leg injury, and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the lay statements arguing that the Veteran's symptoms have been present since his active military service are not credible.  Therefore, these lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for nerve damage of the left leg.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for nerve damage of the left leg is not warranted.

III.  1151 Claim

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. 
§ 1151 for his meralgia paresthetica of the left leg.  Specifically, the Veteran asserts that from 1988 to 1990, he was treated by the VAMC in Erie, Pennsylvania, for his post-service motorcycle accident.  The Veteran claims that this VA treatment was negligent and caused his current diagnosis of meralgia paresthetica of the left leg.  No specific treatment date or procedure has been identified by the Veteran.

If a veteran receives treatment by or through VA and sustains disability in addition to that for which she was being treated, VA compensation may be awarded as if the additional disability was service-connected.  38 U.S.C.A. § 1151.  To qualify, the additional disability cannot be a result of the veteran's willful misconduct and must have been caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA.  The proximate cause of the disability must be (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  Id.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2015).  38 C.F.R. § 3.361(d)(2).  Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  38 C.F.R. § 17.32(b).  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).
Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Here, the Board finds that the Veteran does not meet the initial requirement of an additional disability.  The treatment in question began in August 1988, when the Veteran was treated by the VAMC in Erie, Pennsylvania, for a motorcycle accident.  The Veteran reported that he was experiencing pain and pressure in his left leg and left hip.  The records documented that the Veteran continued to be treated by this VAMC from 1988 to 1990 for various conditions.  

In a May 2007 private treatment visit, the Veteran reported that he was in a motorcycle accident approximately twenty years prior and he had been having pain on and off for the last twenty years in his left hip.  He complained of numbness that radiated down the lateral side of his left leg.

In a July 2007 medical opinion, the Veteran's private physician examined the Veteran and opined that the Veteran had experienced intermittent tingling and numbness in his left lateral thigh on and off for the past ten years.  The physician stated that these symptoms worsened recently after a series of double hernia operations.  He diagnosed the Veteran with meralgia paresthetica.

On VA examination in August 2014 and in a March 2008 private treatment record, the Veteran was diagnosed with meralgia paresthetica of the left leg.  

The Veteran claims that his VA treatment from 1988 to 1990 was negligent and thus caused his current diagnosis of meralgia paresthetica of the left leg.  However, the Veteran does not allege that a specific VA treatment or examination caused an additional disability.  Instead, the Veteran vaguely asserts that the 1988 to 1990 VA treatment caused his current diagnosis of meralgia paresthetica, as opposed to the 1988 motorcycle accident.  Section 1151 benefits apply to additional disabilities incurred as a result of actual examination or treatment in a facility by VA staff.  As previously mentioned, merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  The Veteran was complaining of left leg and hip pain upon his arrival at the VAMC for treatment; thus, the evidence of record does not establish that the Veteran had an additional disability following the VA treatment.  The Veteran has not met the initial statutory requirement of an additional disability for his claim.  38 U.S.C.A. § 1151.  Even if the Board were to concede that the Veteran has an additional disability as a result of VA treatment from 1988 to 1990 (without actually conceding that the Veteran does have an additional disability), the Veteran has failed to point to a specific VA treatment or examination that caused his current diagnosis of meralgia paresthetica.  The evidence fails to substantiate the Veteran's claim.  Id.

In addition to the medical evidence, the Board has also considered the lay statements from the Veteran and his spouse.  The Veteran and his spouse are competent to make observations, to include the fact that the Veteran was treated at the VAMC following his motorcycle accident and was diagnosed with nerve damage of the left leg.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether there exists an additional disability as a result of VA hospital care, medical or surgical treatment, or examination) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his spouse possess the medical expertise to provide such an opinion.  No competent medical opinion establishing that the Veteran has an additional disability as a result of VA hospital care, medical or surgical treatment, or examination has been presented.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  While the Board is sympathetic to the Veteran's contentions, in the final analysis, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage of the left leg is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

The claim of entitlement to service connection for nerve damage of the left leg is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage of the left leg from treatment at the VA Medical Center (VAMC) in Erie, Pennsylvania, from 1988 to 1990 is denied.


REMAND

In February 2016 and July 2016 rating decisions, the AOJ denied the claim of entitlement to bilateral hearing loss.  In April 2016 and August 2016, the Veteran filed a Notice of Disagreement (NOD), appealing the denial.  To date, the AOJ has not issued a SOC in response to the Veteran's NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC concerning his claim of entitlement to bilateral hearing loss.  The SOC should include citations to all relevant laws and regulations pertinent to this claim.  Also advise the Veteran of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning this additional claim.  38 C.F.R. § 20.302(b) (2015).  If, and only if, he perfects a timely appeal of this additional claim should the AOJ return the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY. A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


